


109 HCON 446 IH: Requiring consideration of the most recent

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 446
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Cooper submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Budget
		
		CONCURRENT RESOLUTION
		Requiring consideration of the most recent
		  financial report of the United States Government in the preparation of the
		  budget of the Government.
	
	
		That—
			(1)in the preparation
			 of the annual concurrent resolution on the budget, the Committees on the Budget
			 of the House of Representatives and the Senate should take into account the
			 most recent financial report of the United States Government prepared pursuant
			 to section 331(e)(1) of title 31, United States Code; and
			(2)in
			 the preparation of the annual budget submission under section 1105(a) of such
			 title, the President should take into account the most recent financial report
			 of the United States Government;
			especially any
			 information regarding the Government’s net operating cost, net position, and
			 long-term liabilities.
